Allen, J.:
This cause was consolidated for oral argument, and in the briefs, with that of The Denver Union Terminal Railway Company, plaintiff in error, v. John J. Glodt and Albert Glodt, defendants in error, No. 9311. The two actions are of the same nature, and the property involved in each case lies in the same block and is abutting on the same street. The facts necessary to be considered, and the questions of law involved, in this case are identical *364with those mentioned and discussed in the opinion of this court in case No. 9311. The opinion filed in that case covers all points presented for decision in the instant case. For reasons set forth in that opinion, the judgment is affirmed.
Affirmed.
Chief Justice Garrigues and Mr. Justice Scott concur.